ADVISORY ACTION

Continuation of #3 NOTE From PTOL-303 (Non-Entry of Proposed Amendments)
Applicant proposed amendments in applicant’s response after-final response on 13 June 2022. As best understood by the examiner, the purpose of the proposed amendments appears to have been to place the application in condition for allowance by limiting the claims to exclude a targeted PEGylated lipid and to limit the claims to untargeted PEGylated lipids. This is because the method of the prior art utilizes targeted PEGylated lipids, whereas applicant appears to be attempting to claim a method solely drawn to untargeted PEGylated lipids.
Nevertheless, the issue of whether the claims of the proposed amendment actually exclude targeted PEGylated lipids appears unclear to the examiner. For example, this is because the claims of the proposed amendment recite pegylated lipids such as PEG-DPPE (PEG-dipalmitoyl phosphatidylethanolamine). This recitation is silent as to the PEG endgroup in PEG-DPPE. The issue of whether targeted versions of PEG-DPPE, such as antibody-PEG-DPPE and/or folate-PEG-DPPE are within the scope of PEG-DPPE would require further search and consideration after final, and would introduced a potential new issue were the case to go to appeal. As such, for at least this reason, the proposed amendments have not been entered.
The examiner notes that some of the newly proposed PEG lipids in part (i) of claim 1 specify an endgroup (e.g. 1,2-distearoyl-sn-glycerol methoxypolyethylene glycol) whereas others do not (e.g. PEG-dipalmitoyl phosphatidylethanolamine). In the case of those newly proposed PEG lipids that do not specify an endgroup, it is unclear if they exclude a targeting ligand.
The examiner further notes that the claims do not appear to be allowable for at least the following additional reasons. First, the claims do not appear to exclude a third PEG lipid (in addition to the first and second PEG lipids) that may be targeted. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03(I). 
Secondly, claim 95 is pending and withdrawn. Claim 95 would not appear to be in condition for rejoinder even if claim 1 were amended in a manner to make it allowable. This is at least because the issues of “characterizing a nucleic acid” may incur additional search and consideration under 35 U.S.C. 101 as diagnostic methods are often subject to analysis under 35 U.S.C. 101 that would not be applicable to preparative methods such as that of claim 1. Additionally, although claim 95 recites the composition produced by the method of claim 1, it is not clear that claim 95 actually requires the method steps of the method of claim 1 or is merely drawn to characterizing the product produced by the method of claim 1. To the extent that claim 95 is understood to be drawn to characterizing the product produced by the method of claim 1, it would not appear to be eligible for rejoinder even if claim 1 were amended in a manner to make it allowable. This is because claim 95 does not require all of the limitations of claim 1.

Conclusion
This application is after-final. The proposed amendments have not been entered and no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612